Citation Nr: 0719355	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sleep disorder, 
including sleep apnea, as secondary to service-connected 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for sexual dysfunction 
as secondary to service-connected PTSD.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.  

6.  Entitlement to an initial rating in excess of 50 percent 
for PTSD prior to January 25, 2006.  

7.  Entitlement to a rating in excess of 70 percent for PTSD 
since January 25, 2006.  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The Board notes that the veteran appealed RO decisions that 
denied service connection for a right knee disability, for 
bilateral hearing loss, and for an initial rating in excess 
of 10 percent for dyspepsia and irritable bowel syndrome.  He 
subsequently withdrew his appeals as to those issues.  As 
such, the Board does not find such issues in appellate 
status.  

As the appeal with respect to the claim for a higher rating 
for PTSD emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized that claim 
as a claim for higher initial ratings-higher than 50 percent 
prior to January 25, 2006, and higher than 70 percent since 
January 25, 2006-in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  




FINDINGS OF FACT

1.  Competent medical evidence does not relate the veteran's 
tinnitus to his period of active service.  

2.  No relationship has been established between a sleep 
disorder, including sleep apnea, and his service-connected 
PTSD.  

3.  No relationship has been established between the 
veteran's sexual dysfunction and his service-connected PTSD.  

4.  In an August 1974 rating decision, the RO denied the 
veteran's claim for service connection for pes planus.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.  

5.  Additional evidence associated with the claims file since 
the RO's August 1974 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus.  

6.  In a May 1986 rating decision, the RO denied the 
veteran's claim for service connection for lumbosacral 
strain.  Although notified of the denial the following month, 
the veteran did not appeal the decision.  

7.  Additional evidence associated with the claims file since 
the RO's May 1986 denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for lumbosacral strain.  

8.  Since the initial grant of service connection, February 
27, 2004, the veteran's PTSD has been manifested by 
symptomatology that approximates occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  




CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran's sleep disorder, including sleep apnea, is 
not proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

3.  The veteran's sexual dysfunction is not proximately due 
to, or the result of, service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

4.  An August 1974 RO decision that denied the veteran's 
claim for service connection for pes planus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

5.  Since the August 1974 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim of service connection for pes planus are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

6.  A May 1986 RO decision that denied the veteran's claim 
for service connection for lumbosacral strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

7.  Since the May 1986 RO decision, new and material evidence 
has not been received; hence, the requirements to reopen the 
claim of service connection for lumbosacral strain are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

8.  The criteria for an initial rating to 70 percent for PTSD 
prior to January 25, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).  

9.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.129, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claims for service 
connection for pes planus and for lumbosacral strain, as well 
as those claims for service connection and for an initial 
higher rating has been accomplished.  

In this respect, through April 2004 and December 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the April 2004 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, in 
March 2006, the veteran was informed of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Furthermore, since the 
notice letters in April 2004 and December 2005, the veteran's 
claims on appeal were re-adjudicated in December 2006.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the veteran's petition to reopen his claims for service 
connection for pes planus and for lumbosacral strain.  Here, 
through the above-noted April 2004 notice letter, the veteran 
was placed on notice of the criteria for new and material 
evidence and the need to submit competent evidence relating 
his pes planus and his lumbosacral strain to service (in 
part, the basis for the RO's previous denials in August 1974 
and May 1986).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records.  Private medical records have been associated with 
the claims file to include those from Michelle Manning, M.D., 
Bryan LDH Medical Center, St. Joseph Hospital, and Sacred 
Heart Hospital.  The veteran has been medically examined for 
VA purposes regarding his claims and the necessary medical 
opinions also provided.  Otherwise, neither the veteran nor 
his attorney has identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion with respect to the claims 
for service connection for pes planus and for lumbosacral 
strain on appeal, the Board notes, as is reflected below, 
that new and material evidence to reopen those claims has not 
been received.  Given the standard of the regulation, the 
Board thus finds that VA did not have a duty to obtain a 
medical examination or medical opinion as to those claims.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

II.  Analysis

A. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  During the 
course of the veteran's appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  In a December 2006 
supplemental statement of the case, the RO notified the 
veteran of the amended version of 38 C.F.R. § 3.310.  

Regarding the claim of service connection for tinnitus, the 
Board notes that the veteran served in Vietnam and is a 
recipient of the combat infantryman's badge (CIB).  The 
veteran is competent to report on factual matters of which he 
has first-hand knowledge, such as symptoms of tinnitus.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  He can not opine, as he 
would be medically incompetent to do, about a diagnosis or 
etiology of any disease, such as tinnitus.  Id.  

Here, the veteran's service medical records do not reflect 
complaints, findings, or treatment for tinnitus.  Otherwise, 
the only post-service medical evidence regarding tinnitus is 
reports of August 2004 and June 2005 VA audiological 
examinations, and a March 2005 addendum opinion.  Associated 
with the August 2004 VA examination, is a VA tinnitus 
questionnaire.  The questionnaire included a request that the 
veteran identify the onset of his tinnitus.  It also noted 
that if the veteran could not remember the month/year of 
onset that he was to circle the time frame which was closest 
to the onset date.  The time frames noted included "DURING 
SERVICE" and "WITHIN LAST YEAR", as well as other time 
frames in period of years.  The questionnaire reflects that 
the veteran circled the time frame "30 YEARS".  

The report of August 2004 VA examination notes the veteran's 
reported history of having tinnitus for the "past 30 
years."  The examiner's diagnosis was normal hearing for 
rating purposes and subjective tinnitus.  She opined, in 
particular, that because the veteran's tinnitus had begun 
more than 10 years after his military service, it was not 
likely that tinnitus was precipitated by military noise 
exposure.  

In a statement in November 2004, the veteran's attorney noted 
the veteran's disagreement with the examiner's assessment 
that the veteran's tinnitus had begun more than 10 years 
after service.  The veteran was noted to report that there 
must have been mistake when he answered any questions 
relating to his tinnitus.  Furthermore, that he had noticed 
his tinnitus either while in the service, or a very short 
time after his separation from service.  In a subsequent 
March 2005 addendum opinion, the VA examiner noted that VA's 
records reflected the veteran's statement that his tinnitus 
had been present for the past "3 years or so" when 
questioned at the time of his examination in August 2004.  
She added that the previous report of 30 years had been a 
typographical error.  The examiner opined that since the 
veteran's tinnitus had begun within the past three years, 
many years after his military service, it was not likely the 
veteran's tinnitus was precipitated by military noise 
exposure.  

In a subsequent report of June 2005 VA examination an 
examiner noted the veteran's reported history of experiencing 
tinnitus in service.  The examiner opined that since the 
veteran had first stated that his tinnitus had begun 
approximately 3-4 years after separating from service, and 
that now the veteran was claiming tinnitus had begun while he 
was in service, he (the examiner) could not determine whether 
the veteran's tinnitus was related to service without 
resorting to mere speculation.  

In this case, as noted above, the veteran's reporting of the 
onset date of his tinnitus has been inconsistent.  Because of 
the great disparity in his various responses to the question 
of when tinnitus began, the Board does not find the differing 
answers to be merely representative of minor inconsistencies 
that often accompany the re-telling of facts in a genuine 
manner.  Thus, the Board finds the veteran lacks credibility 
with respect to his report as to when he first began to 
experience tinnitus.  The Board also finds persuasive in this 
instance that when completing the above-noted August 2004 
tinnitus questionnaire, the veteran did not select "DURING 
SERVICE" when identifying the onset date of his tinnitus.  
As noted above, in light of the veteran's inconsistent 
history, the examiner in June 2005 could not provide a 
competent medical opinion with respect to any relationship 
between the veteran's tinnitus and service.  Otherwise, there 
is absent from the record competent evidence linking any 
current tinnitus to the veteran's period of service.  No 
medical professional provides findings or opinions to that 
effect, and neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  As such, there is no basis in the 
record that would allow for a grant of service connection for 
tinnitus.  

The Board notes that the veteran's claims for service 
connection for sleep disorder/sleep apnea and for sexual 
dysfunction have been appealed only with respect to whether 
these disabilities are proximately due to, or the result of, 
service-connected PTSD.  As such, the Board will only 
consider that theory of entitlement.  

In this case, the Board notes that there is an absence of any 
medical evidence or opinion that relates a sleep disorder, 
including sleep apnea, or sexual dysfunction to service-
connected PTSD either directly or by aggravation, and neither 
the veteran nor his attorney has otherwise alluded to the 
existence of any additional evidence or opinion.  Here, the 
only competent medical opinion of record weighs against the 
veteran's claims.  

In this regard, in a report of January 2006 VA examination, a 
VA examiner noted that obstructive sleep apnea was caused by 
obstruction in the upper and middle airway systems.  
Furthermore, there was a lack of scientific research or 
medical literature that sleep apnea was caused by PTSD.  The 
VA examiner opined that the veteran's PTSD did not cause 
sleep apnea.  In report of examination later that same month, 
a VA examiner noted that clinical research did not support a 
finding that erectile dysfunction was caused by PTSD.  
However, clinical research did support a conclusion that the 
veteran's libido could be affected by PTSD, but this was not 
what the veteran had described.  The examiner concluded that 
the veteran's PTSD was not causing or aggravating what the 
veteran described as his erectile dysfunction, or total 
disinterest in his wife sexually, or any other sexual 
interest.  The examiner also noted that specific symptoms of 
PTSD include problems with insomnia, nightmares that impair 
sleep, and also problems with sleep related to a depressive 
disorder.  The examiner concluded that any sleep problems 
were primary symptoms of the veteran's PTSD and major 
depressive disorder.  

The Board has considered the medical literature submitted by 
the veteran concerning erectile dysfunction.  While the 
literature notes that a particular study identified a higher 
rate of sexual dysfunction in veterans with PTSD than in 
those veterans who did not have PTSD, the literature also 
indicates that erectile dysfunction is usually 
multifactorial.  Additionally, cigarette smoking was noted as 
an independent risk factor.  (The medical evidence of record 
documents that the veteran smokes heavily.)  

Nonetheless, generic medical literature, which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Sacks v. West, 11 Yet. App. 314 (1998).  In 
this case, the literature submitted by the veteran only 
raises the possibility that there may be some relationship 
between erectile dysfunction and the veteran's PTSD.  It does 
not show that there is a direct causal relationship.  
Furthermore, there is not any supporting medical opinion 
evidence of record regarding the veteran's erectile 
dysfunction and PTSD.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional).  

The Board has considered the veteran's written contentions 
with regard to his claims for service connection for 
tinnitus, for sleep disorder/sleep apnea, and for sexual 
dysfunction.  While the Board does not doubt the sincerity of 
the veteran's belief that his disabilities are related to his 
service-connected PTSD, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as whether a current disability exists and the 
medical relationship between any current disability and 
service-connected disability.  See Bostain v. West, v. West, 
11 Vet. 124, App. 124, 127 (1998) (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran's assertions, alone, cannot provide a 
basis for a grant of service connection.  

Under these circumstances, the Board finds that the claim for 
service connection for tinnitus, and secondary service 
connection claims regarding sleep disorder/sleep apnea and 
sexual dysfunction, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  



B. New and Material Evidence

In an August 1974 rating decision, the RO denied the 
veteran's claims for service connection for pes planus and 
for a back disability.  The veteran was notified of the 
decision the same month but did not appeal.  In May 1986, the 
RO again denied the veteran's claim for service connection 
for lumbosacral strain, on the merits.  The veteran was 
notified the following month but did not appeal.  Thus, the 
rating decisions of August 1974 and May 1986 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In 
February 2004, the veteran sought to reopen his claims for 
service connection for pes planus and for lumbosacral strain.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denials 
pertinent to the claims were the August 1974 and May 1986 RO 
decisions.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

With respect to the pes planus claim, service medical records 
document that during a service entrance examination, the 
veteran was diagnosed with first degree pes planus.  In July 
1970, the veteran was noted to complain of pain in the balls 
of his feet when putting weight on his feet.  An associated 
X-ray of the veteran's feet revealed moderate bilateral pes 
planus.  At separation, however, a report of medical 
examination notes no abnormality of the veteran's feet.  In 
the August 1974 rating decision, the RO denied the veteran's 
claim for service connection for pes planus.  

Evidence received since the final August 1974 rating decision 
consists of the veteran's contentions as well as private and 
VA outpatient treatment records.  In particular, in August 
1995, the veteran's feet exhibited excess pronation and 
fallen arches.  In August 1996, clinical evaluation revealed 
the loss of fatty pads over the MTP (metatarsophalangeal) 
joints, plantar surface.  Furthermore, the second MTP joint 
on the left foot had a deep callus/corn.  A statement in 
March 2005 from a private medical provider notes that the 
veteran, ". . . would have had life-long pes planus which 
does probably set him up to have back pain."  The Board is 
unsure as to what the physician was attempting to convey.  
Otherwise, there is a lack of medical opinion evidence 
concerning the veteran's pes planus and its relationship to 
service.  Consequently, no evidence has been presented that 
tends to substantiate the claim of service connection.

Regarding the veteran's low back disability, service medical 
records reflect treatment for back pain.  In particular, in 
October 1971, the veteran was noted to have previously been 
in traction for his back, and that he was now complaining of 
back pain.  The diagnosis was chronic lumbosacral strain.  At 
separation, there was no reported abnormality of the 
veteran's spine or musculoskeletal system.  Post-service 
medical evidence reflects a May 1974 VA hospital summary in 
which the discharge diagnosis was, "History suggestive of 
lumbar disc disease; however, examination at this time is 
within normal limits with no evidence of any nerve root 
compression."  In the May 1986 rating decision, the RO 
denied the veteran's claim, finding that the veteran had not 
demonstrated a back disability at separation from service, 
there had been a negative finding of back disability as noted 
in the May 1974 discharge summary, and there had been a lack 
of continuity of treatment post service.  

Evidence received since the May 1986 denial includes the 
veteran's contentions, as well as private and VA medical 
records.  In particular, a March 1982 Sacred Heart Hospital 
treatment record notes the veteran's report of hearing a 
popping sound in his back while attempting to lift a washing 
machine.  In October 1987, the veteran underwent a left L4-L5 
semi-hemilaminectomy and discectomy at St. Joseph Hospital.  
At that time, he reported a 16-year history of low back pain.  
A radiographic report of the veteran's lumbar spine in April 
1997 reflects no evidence of spondylolysis or 
spondylolisthesis, or significant degenerative components.  
Subsequent diagnostic studies of the veteran's lumbar spine 
in February 2001 reflect mild disc narrowing at T12-L1 and 
L4-5, broad based disc protrusion at L5-S1, narrowing of the 
thecal sac at the L5-S1 level, and mild degenerative changes 
in the facet joints at all levels.  Additionally, a letter 
from Dr. Manning, dated in March 2005, noted the veteran's 
reported history of back pain beginning in service.  She also 
noted the veteran's history of recurrent back pain 15 years 
later following a back injury while bowling.  Otherwise, 
there is a lack of medical opinion evidence concerning the 
veteran's low back disability and its relationship to 
service.  

In this case, notwithstanding the veteran's contentions, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Otherwise, none of 
the medical evidence of record submitted since the final 
August 1974 and May 1986 RO decisions relates either pes 
planus or a low back strain to the veteran's period of 
service.  

Therefore, the Board finds that the relevant evidence 
received since the final August 1974 and May 1986 RO 
decisions is new in the sense that it was not previously 
before agency decision makers.  However, none of the evidence 
is material for purposes of reopening the claim for service 
connection for pes planus or for lumbosacral strain.  In this 
case, none of the evidence received raises a reasonable 
possibility of substantiating the veteran's claims.  38 
C.F.R. § 3.156(a).  Here, as noted above, the basis of the 
prior denials included the lack of competent medical evidence 
relating either pes planus or a low back strain to service.  
Evidence received since the August 1974 and May 1986 RO 
decisions does not reflect any competent medical opinion 
relating either pes planus or a low back strain to the 
veteran's period of service.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
pes planus and for lumbosacral strain have not been met, and 
the appeal of these issues must be denied.  As new and 
material evidence to reopen the finally disallowed claims has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

C. Higher Ratings for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.  

Under the General Rating Formula For Mental Disorders, to 
include PTSD, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  

Here, the pertinent medical evidence consists of private 
treatment records and reports of VA examinations.  Following 
a review of this evidence, the Board finds that prior to 
January 25, 2006, there is reasonable doubt as to whether the 
veteran's PTSD warrants a rating to 70 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, a review of the veteran's PTSD symptomatology, 
based the private treatment records between 1999 and 2002, 
reflect reported symptoms of crying readily, despondency, 
lack of concentration, fleeting thoughts of suicide, 
depression, and apathy.  There was major discord reportedly 
between the veteran and his wife.  The veteran was also noted 
to be taking psychotropic medication and spending a lot of 
his time at home.  Since the initial grant of service 
connection, February 27, 2004, the evidence of record does 
not necessarily reflect evidence of psychiatric improvement.  

Here, symptomatology identified in the reports of August 2004 
and January 2006 VA examinations are similar.  However, in 
the report of January 2006 examination, as compared to the 
report of August 2004 examination, the examiner specifically 
made findings concerning the veteran's impairment with 
respect to work, family, and other relationships.  The 
examiner opined that the veteran's impairment in this regard 
was frequent and severe.  On this basis, the RO increased the 
veteran's disability rating to 70 percent.  The Board is 
cognizant that the reports of VA examination reflect assigned 
global assessment of functioning (GAF) scores of 58 and 57.  
Such scores are indicative of moderate symptoms due to PTSD.  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  No matter, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  38 C.F.R. § 4.126(a).  

Therefore, considering the totally of the evidence, the lack 
of evidence of improvement in the veteran's psychiatric 
condition since the initial grant of service connection, and 
finding reasonable doubt in favor of the veteran, the Board 
finds the veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, and/or mood.  Therefore, since the 
award of service connection, the assignment of a 70 percent 
rating is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411.  

The Board has also considered whether the veteran warrants a 
100 percent rating at any time since the initial grant of 
service connection.  Here, the Board does not find that the 
veteran's PTSD results in total occupational and social 
impairment; hence a rating to 100 percent is not warranted.  

The Board notes that the veteran has not demonstrated gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Otherwise, the evidence 
reflects that the veteran suffers from PTSD and associated 
depression.  He also suffers from anxiety, and as noted 
above, he isolates himself at home and has been identified as 
a social phobic.  

In a report of September 2006 VA examination, the veteran 
identified his anxiety as the cause of his unemployability.  
As noted above, the examiner in January 2006 noted that the 
veteran's PTSD caused severe occupational impairment.  In 
October 2006, a VA examiner opined that the veteran exhibited 
substantial depression and PTSD that in and of itself would 
not prevent him from maintaining gainful employment.  The 
examiner went on to report that the veteran's PTSD 
symptomatology had not risen to the level that he (the 
veteran) had sought out active relief in the form of 
psychotherapy, or inpatient or day psychiatric 
hospitalization to remedy his mental discomfort.  Therefore, 
when the Board considers the evidence of record, it does not 
find that since the initial grant of service connection, 
February 27, 2004, the record supports a finding that the 
veteran's PTSD results in total occupational and social 
impairment warranting a 100 percent rating.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2006) (cited to in the May 2005 
statement of the case).  There simply is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or evidence that any impairment due to 
the veteran's service-connected PTSD has otherwise rendered 
impractical the application of the regular schedular 
standards.  As noted above, medical opinion evidence reflects 
that the veteran's PTSD does not preclude him from gainful 
employment; nor are the veteran's PTSD symptoms of such 
severity that he has sought out active relief in the form of 
psychotherapy, or inpatient or day psychiatric 
hospitalization.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, prior to January 25, 2006, and 
from February 27, 2004, a rating to 70 percent is granted.  
Furthermore, a rating in excess of 70 percent is denied.  
This is so with respect to the record both before and after 
January 25, 2006.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a rating greater than 70 
percent, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for tinnitus is denied.  

Service connection for sleep disorder, including sleep apnea, 
is denied.  

Service connection for sexual dysfunction is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for pes planus is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for lumbosacral strain is denied.  

A rating of 70 percent for PTSD from February 27, 2004, to 
January 25, 2006, is granted; subject to the laws and 
regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD, from January 25, 
2006, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


